Citation Nr: 0205985	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-10 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for respiratory disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967, and from September 1971 to September 1989.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a June 1996 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2000, the 
Board remanded the issue of entitlement to service connection 
for respiratory disability to the RO for additional 
development of the record. 


FINDING OF FACT

The balance of the positive and negative evidence on the 
question of whether a respiratory disability, diagnosed as 
reactive airway disease, is related to active military 
service is in a state of relative equipoise.  


CONCLUSION OF LAW

Reactive airway disease was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
available service medical records, VA examination reports, 
and private treatment records.  The Board notes that the 
veteran's service medical records for the period from 1965 to 
1967 are not of record.  In July 1996, the National Personnel 
Records Center (NPRC) responded to the RO's request for these 
records and indicated that there were no medical records 
available for that time period.  The Board further notes that 
no additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that the veteran's 
systems were clinically evaluated as normal upon re-
enlistment examination dated in July 1971.  Clinical records 
dated in August 1973 and September 1986 demonstrate relevant 
diagnoses of upper respiratory infections.  A May 1988 
emergency room clinical record demonstrates a diagnosis of 
asthmatic bronchitis.  A diagnosis of chronic obstructive 
pulmonary disease/possible asthmatic bronchitis was noted in 
an August 1988 clinical record.  Upon separation examination 
dated in June 1989, a relevant diagnosis of asthma was noted.  

Private treatment records dated from 1993 to 1996 demonstrate 
relevant diagnoses of chronic bronchitis and positive 
bronchitis/asthma.  A September 1996 private treatment record 
reflects complaints of difficulty breathing.  Relevant 
diagnoses of pleurisy and bronchitis were noted.  

Upon VA examination dated in May 1996, the veteran reported 
being diagnosed with asthma in the late 1960's.  It was noted 
that he occasionally used metered dose inhalers, with his 
last asthma attack being two to three years ago.  Physical 
examination revealed the lungs were clear to auscultation.  A 
relevant diagnosis of a history of asthmatic bronchitis was 
noted.  

Private treatment records dated in January 1997 demonstrate 
the veteran complained of wheezing, coughing, and congestion.  
Physical examination revealed scattered wheezes.  A diagnosis 
of bronchitis versus early pneumonia was noted.  

At his October 1998 RO hearing, the veteran testified that 
his problems with asthmatic bronchitis began in the early 
1970's, after he returned from Vietnam.  He reported being 
treated primarily with inhalers during his military service.  
The veteran testified to experiencing shortness of breath and 
coughing.  He also testified that he had continued to use an 
inhaler since his discharge from service.  (Transcript, pages 
1-8).

Upon VA examination dated in April 2000, the examiner noted 
that the claims folder had been reviewed prior to the 
examination.  The veteran reported experiencing dyspnea, but 
denied fatigue, dizziness, or syncope.  It was noted the 
veteran was currently on Zocor and aspirin.  The examiner 
noted the veteran could exercise at approximately a 10-METS 
(metabolic equivalents) workload.  The veteran reported 
having intermittent wheezing for the past 20 years.  It was 
noted that he usually woke up wheezing and it occasionally 
happened during the day.  Wheezing at night was also noted.  
The veteran did have a productive cough with clear phlegm.  
It was noted the veteran did not have any dyspnea on 
exertion.  It was noted the veteran had never been diagnosed 
with asthma, but he was currently taking albuterol and 
Combivent metered dose inhalers.  Physical examination 
revealed the lungs were clear in the thoracic area 
bilaterally with inspiratory wheezes bilaterally.  The 
examiner noted that pulmonary function testing dated in 1996 
showed results consistent with mild airway obstruction.  It 
was also noted that these findings did not change 
significantly after bronchodilator therapy.  The pertinent 
diagnosis was reactive airway disease.  The examiner opined 
that this disorders was manifest during the veteran's 
military service.

Upon VA examination dated in May 2001, the examiner noted a 
past medical history of asthma and bronchitis.  Physical 
examination revealed the lungs were clear with vesicular 
breath sounds with no crepitation or rhonchi.  The examiner 
noted there was no restriction of the chest wall movement and 
no dyspnea on minimal exertion.  The examiner noted that 
pulmonary function testing completed in April 2001 showed 
findings most consistent with moderate obstructive 
ventilatory defect.  The examiner also noted that a 
concomitant restrictive component could not be ruled out with 
this reduced forced vital capacity.  A partial bronchospastic 
aspect was also noted.  A pertinent diagnosis of restrictive 
reactive airway disease was reported.  The examiner opined 
that it was difficult to pinpoint that the veteran had this 
episode during military service.  He noted that it could be 
before and after and it could be a component related to his 
smoking.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for respiratory disability is warranted.  The 
veteran's claim is supported by his service medical records, 
which demonstrate normal findings upon re-enlistment 
examination in 1971, and subsequent treatment and diagnoses 
related to asthma, asthmatic bronchitis, and upper 
respiratory infections since 1973.  A diagnosis of asthma was 
also noted upon separation examination in June 1989.  

The veteran's claim is further supported by post-service 
treatment records, which demonstrate a continuity of 
symptomatology with continued use of inhalers since 
separation from service and diagnoses of bronchitis/asthma 
and chronic bronchitis in 1993, 1994, and 1996.  A VA 
examination dated in May 1996 noted an impression of a 
history of asthmatic bronchitis and indicates a continued use 
of inhalers.  The April 2000 VA examiner noted that the 
claims folder had been reviewed and reported a diagnosis of 
reactive airway disease.  The examiner opined that this 
disorder was manifest during the veteran's military service.  

The Board recognizes that the May 2001 VA examiner 
essentially stated that he was unable to pinpoint whether the 
veteran had restrictive reactive airway disease during 
military service.  However, the examiner failed to provide 
any comment upon the normal findings on re-enlistment 
examination in 1971, and the subsequent diagnoses of asthma 
and asthmatic bronchitis clearly noted during the veteran's 
military service and on separation examination. 

The Board notes that the applicable law and regulations do 
not require medical evidence establishing with absolute 
certainty a causal connection between the claimed disability 
and military service.  The April 2000 VA opinion is 
consistent with the veteran's service medical records and 
post-service treatment records.  Therefore, the Board 
concludes that the April 2000 medical opinion in support of 
the veteran's claim is not speculative and demonstrates more 
than a remote possibility of a causal connection between a 
respiratory disability and the veteran's military service.  
Thus, in consideration of the aforementioned evidence, the 
Board finds that the evidence for and against the veteran's 
claim of entitlement to service connection for respiratory 
disability is in a state of relative equipoise.  With all 
reasonable doubt resolved in the veteran's favor, entitlement 
to service connection for respiratory disability, which has 
been diagnosed by VA examiners as reactive airway disease, is 
warranted.  


ORDER

Entitlement to service connection for reactive airway disease 
is warranted.  The appeal is granted to this extent.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

